DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second direction perpendicular to both the insertion direction and the first direction” must be shown or the feature(s) canceled from the claim(s) 1, 10 and 16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18  are rejected under 35 U.S.C. 102(a1) as being anticipated by Noda et al. (US 6,722,928).
Regarding claim 1, Noda et al. disclose a contact for use within a through hole of a printed circuit board (not shown, see abstract) comprising:
a retention section (4);
a leg extending from the retention section along an insertion direction, and including an insertion section (7) and a deformation section (6) located between the insertion section and the retention section, said deformation section including a pair of wide side faces (F1) opposite to each other in a first direction perpendicular to the insertion direction, and a pair of narrow side faces (F2) opposite to each other in a second direction perpendicular to both the insertion direction and the first direction;
a cavity (9) formed in the deformation section and recessed, in the first direction, from one wide side face with a trapezoidal cross-section (see Fig. 4) and a bell mouth opening (see Fig. 3) to an exterior in the first direction.

[AltContent: textbox (C2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C1)][AltContent: textbox (F1)][AltContent: arrow][AltContent: textbox (F2)][AltContent: arrow]		
    PNG
    media_image1.png
    276
    382
    media_image1.png
    Greyscale


Regarding claim 2, Noda et al. disclose the deformation section includes a bottom portion under the cavity in the first direction, and a pair of side portions (8a, 8b) beside the cavity in the second direction.

Regarding claim 3, Noda et al. disclose a thickness of the bottom portion (thickness of 10 is smaller than thickness of 8a or 8b) in the first direction is smaller than that of the side portions in the second direction.

Regarding claim 4, Noda et al. disclose in a cross-sectional view, each side portion forms a first convex (C1) and a second convex (C2) on an exterior surface and spaced from each other in the first direction and adapted to be engaged within the through hole of the printed circuit board.



Regarding claim 5, Noda et al. disclose a pair of recesses (12, 13) are formed around comers of the side portions and the bottom portion.

	Regarding claim 6, Noda et al. disclose exterior surfaces (surface of C1 and C2) of one side portions are not parallel to each other but in symmetry with regard to a centerline of the leg extending along the first direction.

Regarding claim 7, Noda et al. disclose the cavity defines, along the insertion direction, a first end adjacent to the insertion section, and a second end opposite to the first end and adjacent to the retention section, and the first end defines a cone configuration while the second end defines an arc configuration (see Fig. 4).

Regarding claim 8, Noda et al. disclose the deformation section is wider than the insertion section while is narrower than the retention section in the second direction (see Fig. 4).

Regarding claim 9, Noda et al. disclose a neck section (N) is formed between the deformation section and the retention section in the insertion direction, and defines a width similar to that of the insertion section in the second direction.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Arc configuration)][AltContent: textbox (N)][AltContent: arrow][AltContent: textbox (Cone configuration)]	
    PNG
    media_image2.png
    226
    524
    media_image2.png
    Greyscale


	Regarding claims 10-18, these claims are rejected for the same rationale as the rejected claims 1-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TRUC T NGUYEN/Primary Examiner, Art Unit 2833